         Case 2:20-cv-00362-SB         Document 30      Filed 09/14/20     Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 LANCE CONWAY WOOD,                                                 Case No. 2:20-cv-00362-SB

                Plaintiff,                                            OPINION AND ORDER

        v.

 SUE WASHBURN, Superintendent of
 Eastern Oregon Correctional Institute
 (“EOCI”); MOLISSA NOFZIGER, Assistant
 Inspector General for Oregon Department of
 Corrections (“ODOC”); JERRY PLANT,
 Inspector 3 FOR ODOC; and HEATHER
 NEVIL, Hearing Officer for EOCI, all named
 defendants are sued in their individual and
 official capacities,

                Defendants.


BECKERMAN, U.S. Magistrate Judge.

        Plaintiff Lance Conway Wood (“Wood”), an adult in custody (“AIC”) at the Eastern

Oregon Correctional Institution (“EOCI”), filed this civil rights action under 42 U.S.C. § 1983

against EOCI Superintendent Sue Washburn (“Washburn”), Oregon Department of Corrections

(“ODOC”) Assistant Inspector General Molissa Nofziger (“Nofziger”), ODOC Inspector Jerry

Plant (“Plant”), and EOCI Hearings Officer Heather Nevil (“Nevil”) (collectively, Defendants”).



PAGE 1 - OPINION AND ORDER
         Case 2:20-cv-00362-SB            Document 30    Filed 09/14/20     Page 2 of 6




Wood alleges that Defendants retaliated against him for exercising his right of access to the

courts and deprived him of due process during disciplinary proceedings. Currently before the

Court is Wood’s Motion for Preliminary Injunctive Relief. (ECF No. 7.) The parties have

consented to the jurisdiction of a U.S. Magistrate Judge pursuant to 28 U.S.C. § 636. For the

reasons discussed herein, the Court denies Wood’s motion.

                                 FACTUAL BACKGROUND

       Wood was employed as a legal clerk at the EOCI law library until November 6, 2019.

(Compl. ¶ 9.) While Wood was working in the law library, he requested permission from

Washburn to meet with other AICs to prepare to file a class action challenging conditions of

confinement at EOCI. (Compl. ¶ 13.) Wood received no response from Washburn regarding his

proposal. (Compl. ¶ 14.)

       On October 21, 2019, Wood, along with three other AICs, were required to provide urine

samples. (Compl. ¶ 15.) Another AIC gathered the urine samples, and Wood raised concerns

about the handling of the urine samples. (Compl. ¶ 16.) The AIC gathering the urine samples

spilled urine from other cups on his hands, including urine from an AIC who was taking

Tramadol. (Compl. ¶ 18.) Wood alleges the process of urine collection was not in compliance

with prison regulations. (Compl. ¶ 21.)

       On November 6, 2019, Wood’s urine sample tested positive for Tramadol, which resulted

in his transfer to the segregation unit and a misconduct report. (Compl. ¶ 22.) Wood’s urine

sample was collected on October 21, 2019 at around 7:20 p.m., but the misconduct report stated

that the urine sample was collected at 1:16 p.m. (Compl. ¶¶ 23-24.)

       On November 11, 2019, Wood appeared in front of Nevil for a misconduct hearing and

raised the issue of an AIC handling his urine sample. (Compl. ¶¶ 25-26.) Nevil stayed the




PAGE 2 - OPINION AND ORDER
            Case 2:20-cv-00362-SB        Document 30        Filed 09/14/20      Page 3 of 6




hearing and commenced an investigation into Wood’s allegations, but the investigator found “no

foul” with the urine collection process. (Compl. ¶¶ 26, 28.) The AIC who gathered Wood’s urine

sample later lost his job for tampering with urine samples and was found to be in possession of

pills. (Compl. ¶ 32.)

        Wood’s hearing resumed on December 3, 2019. (Compl. ¶ 34.) Nevil denied Wood’s

request to review the video footage, investigation report, toxicology report, and other evidence.

(Id.) Wood was convicted of Contraband I, and received a sentence of 28 days, 14 days loss of

privileges, a $57.30 fine, and reduction of incentive level. (Compl. ¶ 35.) On review, Washburn

affirmed Wood’s conviction. (Compl. ¶ 39.) On January 23, 2020, Wood filed an administrative

complaint challenging his conviction, but Nofziger affirmed the conviction. (Compl. ¶¶ 41-42.)

                                             ANALYSIS

I.      LEGAL STANDARDS

        “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.”1 Winter v.

Nat. Res. Def. Council, 555 U.S. 7, 20 (2008) (citations omitted). “When the government is a




        1
         The Ninth Circuit also provides an additional preliminary injunctive relief test: the
“serious questions” test. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-32 (9th Cir.
2011). Under this test, “‘serious questions going to the merits’ and a hardship balance that tips
sharply toward the plaintiff can support issuance of an injunction, assuming the other two
elements of the Winter test are also met.” Id. at 1132. However, where, as here, Plaintiff seeks a
mandatory injunction, courts decline to apply the “serious questions” standard. See, e.g., P.P. v.
Compton Unified Sch. Dist., 135 F. Supp. 3d 1126, 1135 (C.D. Cal. 2015) (“Because Plaintiffs
seek a mandatory injunction, the Court declines to interpret the ‘serious questions’ standard for
purposes of the Motion as inconsistent with the Ninth Circuit’s guidance that a mandatory
injunction not issue in ‘doubtful cases’ and not be granted ‘unless the facts and law clearly favor
the moving party.’”).


PAGE 3 - OPINION AND ORDER
         Case 2:20-cv-00362-SB          Document 30        Filed 09/14/20     Page 4 of 6




party, [the] last two factors merge.” Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th

Cir. 2014) (citing Nken v. Holder, 556 U.S. 418, 435 (2009)).

       A “mandatory injunction orders a responsible party to take action” and is “particularly

disfavored.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 879 (9th

Cir. 2009) (citations and quotation marks omitted); see also Innovation Law Lab v. Nielsen, 310

F. Supp. 3d 1150, 1156-57 (D. Or. 2018) (noting that the “already high standard for granting a

TRO or preliminary injunction is further heightened when the type of injunction sought is a

‘mandatory injunction.’” (citing Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015))). A

plaintiff requesting a mandatory injunction must “establish that the law and facts clearly favor

her position, not simply that she is likely to succeed.” Innovation Law, 310 F. Supp. 3d at 1157

(quoting Garcia, 786 F.3d at 740).

II.    DISCUSSION

       Wood asks the Court to enter a mandatory injunction requiring Defendants to return him

to his job at the EOCI law library, compensate him for lost wages, and reinstate his incentive

level. (Mot. at 2.) Wood asserts that he is likely to succeed on the merits of his case, and will

suffer irreparable harm in the absence of a preliminary injunction due to the “long term

consequences” of losing his job and incentive level. (Mot. at 11; Reply at 15.) Wood also alleges

that absent injunctive relief, Defendants will continue to chill his First Amendment rights and

retaliate against him. (Mot. at 12; Reply at 15-16.)

       To obtain preliminary injunctive relief, Wood must demonstrate that he “‘is likely to

suffer irreparable harm in the absence of preliminary relief.’” Boardman v. Pac. Seafood Grp.,

822 F.3d 1011, 1022 (9th Cir. 2016) (quoting Winter, 555 U.S. at 20). “[S]peculative injury” is

not enough. Boardman, 822 F.3d at 1022 (quoting Caribbean Marine Servs. Co., Inc. v.




PAGE 4 - OPINION AND ORDER
            Case 2:20-cv-00362-SB         Document 30        Filed 09/14/20       Page 5 of 6




Baldrige, 844 F.2d 668, 674 (9th Cir. 1988)). “‘A plaintiff must do more than merely allege

imminent harm sufficient to establish standing; a plaintiff must demonstrate immediate

threatened injury as a prerequisite to preliminary injunctive relief.’” Boardman, 822 F.3d at 1022

(quoting Caribbean Marine, 844 F.2d at 674).

        To support his allegations of an immediate threatened injury, Wood points to the “long

term consequences” of losing his job and incentive level. However, long term consequences, by

their very nature, do not rise to the level of immediate harm. See McLittle v. Duncan, No. 03-

1187-AS, 2007 WL 1201491, at *7 (D. Or. Apr. 18, 2007) (“[P]laintiff has not established that . .

. a possibility of irreparable harm exists . . . if he is not reinstated in his former prison job.”).

Wood speculates that Defendants will continue to retaliate against him, but has provided no

evidence of any further alleged retaliation against him following the 2019 events in question.

Wood also vaguely alleges ongoing infringement of his First Amendment rights without

preliminary injunctive relief, but has not alleged that he is currently unable to access the law

library nor that he is unable to submit grievances or file lawsuits while not working in the law

library.2 See Cohea v. Adams, No. 1:08-cv-01186-LJO-YNP PC, 2009 WL 4017138, at *2 (E.D.

Cal. Nov. 18, 2009) (“Plaintiff must support his motion for a temporary restraining order with

certain minimal details, such as what specific deadline he is facing, what type of pleading he has

to prepare, what law library resources he needs, and how much time in the law library he needs.




        2
          Wood submits evidence that other AICs are fearful of alleged retaliation if they file
grievances related to Woods’ threatened class action (see Second Decl. of Lance Wood, Ex. D at
9), but any alleged harm to others is not relevant to the Court’s analysis. See Winter, 555 U.S. at
20 (“A plaintiff seeking a preliminary injunction must establish that . . . he is likely to suffer
irreparable harm in the absence of preliminary relief. . . .”) (emphasis added). In any event,
Wood does not explain how immediately returning him to his job and incentive level would
remedy other AICs’ concerns about filing grievances.


PAGE 5 - OPINION AND ORDER
          Case 2:20-cv-00362-SB          Document 30        Filed 09/14/20      Page 6 of 6




The Court cannot determine whether Plaintiff faces relevant immediate injury unless Plaintiff

can provide the Court with these details.”).

       For these reasons, Wood has failed to demonstrate that he is likely to suffer irreparable

harm in the absence of preliminary relief. Accordingly, the Court declines to address the other

factors and denies Wood’s motion for preliminary injunctive relief. See Florence v. Kernan, 813

F. App’x 325, 326 (9th Cir. 2020) (“The district court did not abuse its discretion in denying

[California state prisoner’s] motions for a preliminary injunction because [he] failed to establish

that he was likely to suffer irreparable harm.” (citing Boardman, 822 F.3d at 1022)); Reed v.

Nev. Dep’t of Corr., 691 F. App’x 843, 844 (9th Cir. 2017) (“The district court did not abuse its

discretion by denying [Nevada state prisoner’s] requests for mandatory injunctive relief because

[he] failed to establish that he is likely to suffer irreparable harm in the absence of such relief.”)

(citations omitted).

                                          CONCLUSION

       For the reasons stated, the Court DENIES Wood’s Motion for a Preliminary Injunction

(ECF No. 7).

       IT IS SO ORDERED.

       DATED this 14th day of September 2020.



                                                       HON. STACIE F. BECKERMAN
                                                       United States Magistrate Judge




PAGE 6 - OPINION AND ORDER
